In this proceeding to discipline an attorney Upon charges of professional misconduct, the respondent has failed to appear *648or to answer the petition herein containing the charges, although the time to do so has expired. The respondent was admitted to the Bar by this court on May 8, 1935. Generally stated, the charges against him are as follows: Gross neglect of and failure to prosecute 18 matters; failure to discharge duties in a competent manner in two matters; misrepresentation of facts to clients in seven matters; giving false, misleading and inconsistent testimony under oath before the grievance committee of the Brooklyn Bar Association concerning three matters; failure to co-operate in official investigations concerning 10 complaints against him; and, in committing the aforesaid acts, he was in violation of the Canons of Professional Ethics. The charges, if established, would require the respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. The respondent is unfit to be a member of the Bar. He is disbarred and his name is.ordered removed from the roll of attorneys and counselors at law, effective forthwith. Hopkins, Acting P. J., Martuscello, Latham, Christ and Brennan, JJ., concur.